June 3, 2005



Mr. Darrell R. Greer
Godwin Gruber
1201 Elm Street, Suite 1700
Dallas, TX 75270

Honorable Rose R. Vela
148th District Court
901 Leopard, Room 903
Corpus Christi, TX 78401-3605

Mr. Luther H. Soules III
Langley & Banack, Inc.
745 East Mulberry , Suite 900
San Antonio, TX 78212-3166
Mr. David Roy Nelson
Akin Gump Strauss Hauer & Feld
300 Convent St., Suite 1500
San Antonio, TX 78205

Mr. Brian Charles Miller
Hermansen, McKibben, Woolsey & Villarreal
555 North Carancahua, Suite 1100
Corpus Christi, TX 78478


RE:   IN RE  FLOWSERVE U.S., INC. AND TEAM INDUSTRIAL SERVICES, INC.
      Case Number:  04-0854
      Court of Appeals Number:  13-04-00293-CV
      Trial Court Number:  03-3304-E

      - consolidated with -

      IN RE  PUFFER-SWEIVEN INC.
      Case Number:  04-0856
      Court of Appeals Number:  13-04-00288-CV
      Trial Court Number:  03-3304-E



Dear Counsel:

      Today, the Supreme Court of Texas issued the  enclosed  order  in  the
above-referenced consolidated causes.  The causes are abated  until  further
order of this Court.  It is the
responsibility of the parties to immediately notify this Court of the  trial
court's ruling.


                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Gena Pelham, Deputy Clerk

Enclosure

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|